Case 2:85-cv-04544-DMG-AGR Document 971 Filed 09/02/20 Page 1 of 4 Page ID #:41019



 1   ETHAN P. DAVIS
 2   Acting Assistant Attorney General
     Civil Division
 3   AUGUST E. FLENTJE
 4   Special Counsel to the Assistant Attorney General
     Civil Division
 5   WILLIAM C. PEACHEY
 6   Director, District Court Section
     Office of Immigration Litigation
 7   WILLIAM C. SILVIS
 8
     Assistant Director, District Court Section
     Office of Immigration Litigation
 9   SARAH B. FABIAN
10
     NICOLE N. MURLEY
     Senior Litigation Counsel
11         Tel: (202) 532-4824
12
           Fax: (202) 305-7000
           Email: Sarah.B.Fabian@usdoj.gov
13
     Attorneys for Defendants
14

15
                       UNITED STATES DISTRICT COURT
16                FOR THE CENTRAL DISTRICT OF CALIFORNIA
17
     JENNY LISETTE FLORES; et al.,           )   Case No. CV 85-4544
18                                           )
             Plaintiffs,                     )   DEFENDANTS’ APPLICATION FOR
19
                                             )   LEAVE TO FILE UNDER SEAL
20                v.                         )   ATTACHMENT A TO
                                             )   DEFENDANTS’ SUPPLEMENTAL
21
     WILLIAM P. BARR, Attorney               )   EXHIBIT 1
22   General of the United States; et al.,   )
                                             )   Hearing Date: Not Set
23
             Defendants.                     )   Time:
24                                           )   Dept:
                                             )
25
                                             )
26                                           )
Case 2:85-cv-04544-DMG-AGR Document 971 Filed 09/02/20 Page 2 of 4 Page ID #:41020



 1
           Defendants submit this Application seeking leave from the Court to file under
 2   seal Attachment A to Defendants’ Supplemental Exhibit 1, the Declaration of
 3   Mellissa Harper, filed concurrently herewith, pursuant to Federal Rule of Civil
 4   Procedure 5.2(d) and Local Rule 79-5. As required by Local Rule 79-5.2.2(a),
 5   Defendants submit concurrently with this application the declaration of Sarah B.
 6   Fabian, a proposed order, and unredacted copies of the Attachment. On August 21,
 7   2020, counsel for Defendants contacted counsel for Plaintiffs, Peter Schey and
 8   Carlos Holguin, by email regarding Defendants’ proposed filing. Both counsel stated
 9   that they have no objection to filing this document under seal.
10         The materials that Defendants seek to seal are:
11             • Attachment A to Defendants’ Supplemental Exhibit 1, the Declaration
12                of Mellissa Harper
13   Defendants seek to seal this Attachment because it contains personally identifiable
14   information regarding minors in the government’s custody. Given the potentially
15   sensitive nature of the information in these records, there is compelling reason to file
16   the Attachment under seal in order to protect the privacy and safety of the individuals
17   identified in these records.
18                                       ARGUMENT
19         “[T]he courts of this country recognize a general right to inspect and copy
20   public records and documents, including judicial records and documents.” Nixon v.
21   Warner Communications, Inc., 435 U.S. 589, 597 & n.7 (1978); see also Foltz v.

22   State Farm Mutual Auto Insurance Comp., 331 F.3d 1124, 1134 (9th Cir.2003).

23   Accordingly, the default rule is that “[a] party seeking to seal a judicial record . . .

24
     bears the burden of overcoming this strong presumption [in favor of access to court

25
     records] by meeting the ‘compelling reasons’ standard.” Kamakana v. City & Cty.

26
     Of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006). Compelling reasons support

                                                1
Case 2:85-cv-04544-DMG-AGR Document 971 Filed 09/02/20 Page 3 of 4 Page ID #:41021



 1
     sealing this Attachment because it contains personal information regarding minors
 2   and their locations. Courts have recognized individuals’ interest in the protection of
 3   such information. See Doe v. Beard, 63 F. Supp. 3d 1159, 1166 n.4 (C.D. Cal. 2014)
 4   (collecting cases). Therefore, there is compelling reason to seal this Attachment to
 5   protect the privacy interests and safety of these minors.
 6   DATED:       September 2, 2020         Respectfully submitted,
 7
                                            ETHAN P. DAVIS
 8                                          Acting Assistant Attorney General
 9
                                            Civil Division
                                            AUGUST E. FLENTJE
10                                          Special Counsel to the Assistant Attorney
11
                                            General
                                            Civil Division
12                                          WILLIAM C. PEACHEY
                                            Director, District Court Section
13
                                            Office of Immigration Litigation
14                                          WILLIAM C. SILVIS
                                            Assistant Director, District Court Section
15
                                            Office of Immigration Litigation
16
                                            /s/ Sarah B. Fabian
17
                                            SARAH B. FABIAN
18                                          Senior Litigation Counsel
                                            Office of Immigration Litigation
19
                                            District Court Section
20                                          P.O. Box 868, Ben Franklin Station
                                            Washington, D.C. 20044
21
                                            Tel: (202) 532-4824
22                                          Fax: (202) 305-7000
                                            Email: sarah.b.fabian@usdoj.gov
23

24                                          Attorneys for Defendants
25

26

                                               2
Case 2:85-cv-04544-DMG-AGR Document 971 Filed 09/02/20 Page 4 of 4 Page ID #:41022



 1                             CERTIFICATE OF SERVICE
 2

 3
           I hereby certify that on September 2, 2020, I served the foregoing pleading

 4   on all counsel of record by means of the District Clerk’s CM/ECF electronic filing
 5
     system. Documents associated with this filing that are proposed to be filed under
 6
     seal will further be served on Plaintiffs’ counsel of record by other means.
 7

 8

 9
                                                   /s/ Sarah B. Fabian
                                                   SARAH B. FABIAN
10                                                 U.S. Department of Justice
11
                                                   District Court Section
                                                   Office of Immigration Litigation
12
                                                   Attorney for Defendants
13

14

15

16

17

18

19

20

21

22

23

24

25

26
